Citation Nr: 1032984	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to May 
1967, including a tour in the Republic of Vietnam from April 1966 
to May 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

Initially, there were three claims on appeal - service 
connection for PTSD, hearing loss, and tinnitus.  However, in 
June 2008 the Board granted the claim for service connection for 
hearing loss, denied the claim for service connection 
for tinnitus - including as secondary to the hearing loss, and 
remanded the remaining claim for PTSD to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.

The AMC has since, in April 2010, on remand, also granted the 
Veteran's claim for service connection for PTSD and assigned an 
initial 70 percent rating for this disability retroactively 
effective from August 12, 2003, the date of receipt of 
this claim.


FINDING OF FACT

Inasmuch as service connection for PTSD has been established, and 
the Veteran has not separately appealed either the initial rating 
or effective date assigned for this disability, there is no 
remaining justiciable case or controversy concerning this claim.


CONCLUSION OF LAW

Having been granted, the Veteran's claim for service connection 
for PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary of VA shall decide all questions of law and fact 
necessary to a decision under a law affecting the provision of VA 
benefits to Veterans or their dependents or survivors.  38 
U.S.C.A. § 511(a).  The Board may dismiss any appeal that fails 
to allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

Here, since remanding the claim for service connection for PTSD 
in June 2008 for further development and consideration, the AMC 
has granted this claim in an April 2010 decision.  And the 
Veteran has not separately appealed either the 70 percent initial 
rating assigned for this disability or the effective date of 
August 12, 2003.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating he must separately appeal these "downstream" 
issues).  Hence, there is no remaining justiciable case or 
controversy concerning this claim.  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101; Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  The appeal therefore must be dismissed.

The Board also, as a consequence, need not discuss whether there 
has been compliance with the duty-to-notify-and-assist provisions 
of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  See also 
Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating that, 
as the pleading party, it is the Veteran's burden, not VA's, to 
show there is a VCAA notice error and that it is prejudicial - 
meaning outcome determinative).




ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


